Citation Nr: 1037186	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
2001, for the grant of a 100 percent disability rating for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than January 22, 
2001 for the grant of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to July 1963.

This case is before the Board of Veterans'' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted a 100 percent disability rating for PTSD, 
and granted Dependents' Educational Assistance, effective January 
22, 2001.

In a March 2008 decision, the Board denied the Veteran's claim 
for an effective date earlier than January 22, 2001, for the 
assignment of a 100 percent disability rating for PTSD and 
remanded the Veteran's claim for an effective dater earlier than 
January 22, 2001 for the grant of Dependents' Educational 
Assistance for further development.  In a September 2008 
decision, the Board denied the Veteran's claim for an effective 
date earlier than January 22, 2001, for the grant of Dependents' 
Educational Assistance.  The Veteran appealed the Board's 
decisions to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Partial Remand, in a 
September 2009 Order, the Court remanded the claims for 
readjudication in accordance with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The appellant died in July 2010.






CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. 
Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).  In reaching this 
determination, the Board intimates no opinion as to the merits of 
this appeal or to any derivative claim brought by a survivor of 
the Veteran.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) 
of this titl.  VA will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
RO from which the claims originated.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


